Case 21-10527-JTD   Doc 536   Filed 05/28/21   Page 1 of 8
Case 21-10527-JTD   Doc 536   Filed 05/28/21   Page 2 of 8




                    Exhibit A
                                                 Case 21-10527-JTD             Doc 536        Filed 05/28/21       Page 3 of 8

                                                                                   Exhibit A
                                                                              Served via Overnight Mail

                     Name                               Attention                           Address 1                       Address 2                  City      State       Zip
 CA Resources Recycling & Recovery       Attn: Legal Department               1001 I St Mail Stop 9A                                            Sacramento      CA       95814
 DE Secretary of State Franchise Tax     Division of Corporations             PO Box 898                                                        Dover           DE       19903
 DE Secretary of Treasury                Attn: Legal Department               PO Box 7040                                                       Dover           DE       19903
 Emerging Acquisitions LLC               Attn: Gary Weber                     3592 W 5th Ave                                                    Eugene          OR       97402
 Federal Communications Commission       Attn: Matthew Berry                  445 12th St SW                       Office of General Counsel    Washington      DC       20554
 Internal Revenue Service                Attn: Insolvency                     1352 Marrows Rd 2nd Floor                                         Newark          DE       19711-5445
 Internal Revenue Service                Attn: Legal Department               PO Box 21126                                                      Philadelphia    PA       19114
 Internal Revenue Service                Centralized Insolvency Operation     2970 Market St                                                    Philadelphia    PA       19104
 Interstate Automobile Network           c/o Law Office of Steven L. Bryson   11150 W Olympic Blvd Suite 1120      Attn: Steven L. Bryson       Los Angeles     CA       90064
 Nissan Motor Acceptance Corp.           Attn: Legal Department               8900 Freeport Pkwy                                                Irving          TX       75063
 Office of the Attorney General          Attn: Michael B. Mukasey             950 Pennsylvania Ave NW              U.S. Department of Justice   Washington      DC       20530-0001
 Olympic Wire & Equipment Co. Inc.       Attn: Legal Department               PO Box 3227                                                       Newport Beach   CA       92659
 PA Office of the Attorney General       Attn: Legal Department               Strawberry Square 16th Floor                                      Harrisburg      PA       17120
 Pension Benefit Guaranty Corp.          Office of the General Counsel        1200 K St NW                                                      Washington      DC       20005-4026
 PNC Equipment Finance LLC               Attn: Legal Department               655 Business Center Dr                                            Horsham         PA       19044
 Secretary of Treasury                   Attn: Legal Department               15th & Pennsylvania Ave NW                                        Washington      DC       20220
 Securities & Exchange Commission        Attn: Mark Schonfeld                 3 World Financial Center Suite 400                                New York        NY       10281-1022
 Signature Business Leasing LLC          Attn: Legal Department               225 Broadhollow Rd Suite 132W                                     Melville        NY       11747
 Stonebriar Commercial Finance LLC       Jeffrey L. Wilkison, SVP             5601 Granite Pkwy Suite 1350                                      Plano           TX       75024
 Susquehanna Commercial Finance Inc.     Attn: Legal Department               2 Country View Rd Suite 300                                       Malvern         PA       19355
 Toyota IndustriesCommercial Finance     Attn: Legal Department               PO Box 9050                                                       Dallas          TX       75019-9050
 Toyota Motor Corporation                Attn: Legal Department               PO Box 3457                                                       Torrance        CA       90510
 TX Office of the Attorney General       Attn: Legal Department               300 W 15th St                                                     Austin          TX       78701
 UMB Bank N.A. as Trustee                Attn: Legal Department               120 S Sixth St Suite 1400                                         Minneapolis     MN       55402
 US Attorney District of Delaware        c/o US Attorneys Office              1313 N Market St                     Hercules Building            Wilmington      DE       19801
 Wells Fargo Bank N.A.                   Attn: Legal Department               PO Box 3072                                                       Cedar Rapids    IA       52406-3072




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                  Page 1 of 1
Case 21-10527-JTD   Doc 536   Filed 05/28/21   Page 4 of 8




                    Exhibit B
                                                    Case 21-10527-JTD            Doc 536     Filed 05/28/21        Page 5 of 8

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                          Name                                       Attention                              Address 1                                     Email
                                                                                                                                       bso@saxtonstump.com
     A1 Energy                                       c/o Saxton & Stump LLC                       Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                       csimon@crosslaw.com
                                                                                                  Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
     Allan Company                                   c/o Cross & Simon LLC                        Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                       mgottfried@elkinskalt.com
                                                     c/o Elkins Kalt Weintraub Reuben Gartside                                         tbrooks@elkinskalt.com
     Allan Company                                   LLP                                          Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
     Anderson Systems Inc.                           c/o Price Postel & Parma LLP                 Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                       john.demmy@saul.com
     Anderson Systems Inc.                           c/o Saul Ewing Arnstein & Lehr LLP           Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                       michael.messersmith@arnoldporter.com
                                                     Attn: Michael Messersmith, Sarah Gryll, &                                         sarah.gryll@arnoldporter.com
     Arnold & Porter Kaye Scholer LLP                Ginger Clements                                                                   ginger.clements@arnoldporter.com
                                                                                                                                       akramer@otterbourg.com
                                                                                                  Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
     Bank Leumi USA                                  c/o Otterbourg PC                            Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                       knight@rlf.com
                                                                                                                                       queroli@rlf.com
                                                                                                  Attn: John H. Knight & David T.      rbgroup@rlf.com
     Bank Leumi USA                                  c/o Richards Layton & Finger PA              Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                  Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
     Berks61 Owner LLC                               c/o Levene Neale Bender Yoo & Brill LLP Kwong                                     jsk@lnbyb.com
                                                                                                                                       jedmonson@rc.com
     Berks61 Owner LLC                               c/o Robinson & Cole LLP                      Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                       jeremy.williams@kutakrock.com
     Blue Ridge Bank                                 c/o Kutak Rock LLP                           Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                       john.demmy@saul.com
     Blum & Sons Electric Inc.                       c/o Saul Ewing Arnstein & Lehr LLP           Attn: John D. Demmy, Esq.            robyn.warren@saul.com
     Blum & Sons Electric, Inc.                      c/o Price Postel & Parma LLP                 Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                       andrea.kendrick@doj.ca.gov
     California Department of Resources Recycling    c/o California Department of Justice, Office Attn: Andrea M. Kendrick & Bryant B. bryant.cannon@doj.ca.gov
     & Recovery                                      of the Attorney General                      Cannon                               rochelle.udaquillen@doj.ca.gov
     California Office of the Attorney General                                                                                         bankruptcy@coag.gov
                                                                                                                                       joneill@pszjlaw.com
                                                                                                  Attn: James E. O'Neill & Steven W. sgolden@pszjlaw.com
     CarbonLite Holdings LLC                         c/o Pachulski Stang Ziehl & Jones LLP        Golden                               efile1@pszjlaw.com
                                                                                                  Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                  William G. Malcolm, Esq., & Nathan bill@mclaw.org
     City of Riverside                               c/o Malcolm & Cisneros, A Law Corporation F. Smith, Esq.                          nathan@mclaw.org




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                Page 1 of 4
                                                Case 21-10527-JTD                Doc 536     Filed 05/28/21           Page 6 of 8

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                         Name                                        Attention                              Address 1                                Email
                                                                                                                                 olivia.salvatierra@lgbs.com
                                                                                                                                 dallas.bankruptcy@publicans.com
                                                                                                                                 dallas.bankruptcy@lgbs.com
                                                  c/o Linebarger Goggan Blair & Sampson                                          beth.weller@lgbs.com
     Dallas County                                LLP                                      Attn: Elizabeth Weller                dora.casiano-perez@lgbs.com
     Delaware Office of the Attorney General      Delaware Department of Justice                                                 attorney.general@delaware.gov
     Delaware Secretary of State                  Division of Corporations                                                       dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                     statetreasurer@state.de.us
                                                                                                                                 norman.kinel@squirepb.com
                                                                                                                                 sarah.conley@squirepb.com
     East West Bank                               c/o Squire Patton Boggs (US) LLP         Attn: Norman N. Kinel                 norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                       Attn: Villard Bastien                                                          vbastien@me.com
                                                                                                                                 hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                    c/o Hershner Hunter LLP                  Attn: Nancy K. Cary                   ncary@hershnerhunter.com
                                                                                                                                 john.knapp@millernash.com
                                                                                                                                 edgar.rosales@millernash.com
     Emerging Acquisitions LLC                    c/o Miller Nash Graham & Dunn LLP        Attn: John R. Knapp, Jr.              dona.purdy@millernash.com
     Everrank Inc.                                PMB 280                                                                        davidha@everrankca.com
     Exact Staff Inc.                             c/o Gellert Scali Busenkell & Brown LLC  Attn: Michael Busenkell, Esq.         mbusenkell@gsbblaw.com
                                                                                                                                 jgentile@beneschlaw.com
                                                                                                                                 kcapuzzi@beneschlaw.com
                                                  c/o Benesch Friedlander Coplan & Aronoff Attn: Kevin M. Capuzzi & John C.      debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                       LLP                                      Gentile                               lmolinaro@beneschlaw.com
                                                                                           Attn: Robert M. Hirsh, Esq. &         rhirsh@lowenstein.com
     Indorama Ventures Holdings LP                c/o Lowenstein Sandler LLP               Nicholas San Filippo IV, Esq.         nsanfilippo@lowenstein.com
                                                                                                                                 emonzo@morrisjames.com
     Indorama Ventures Holdings LP                c/o Morris James LLP                     Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
     Internal Revenue Service                     Attn: Susanne Larson                                                           sbse.Insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury Auto
     Leasing                                       c/o Dilworth Paxson LLP                     Attn: Martin J. Weis                mweis@dilworthlaw.com
     Latham & Watkins LLP                          Attn: Andrew C. Ambruoso                                                        andrew.ambruoso@lw.com
     Latham & Watkins LLP                          Attn: James Ktsanes                                                             james.ktsanes@lw.com
                                                                                                                                   jeff.bjork@lw.com
     Latham & Watkins LLP                         Attn: Jeff Bjork                                                                 carbonlite.lwteam@lw.com
                                                                                               Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
     LIT Mountain Creek Dallas LLC                c/o Jackson Walker LLP                       Anaya                               vanaya@jw.com
                                                                                                                                   jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority                c/o Brown McGarry Nimeroff LLC               Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
     Nahai Insurance Services Inc.                c/o Polsinelli PC                            Attn: Christopher A. Ward           cward@polsinelli.com
     Nahai Insurance Services Inc.                c/o Polsinelli PC                            Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                   marcy.smith@troutman.com
                                                                                                                                   wlbank@troutman.com
                                                  c/o Troutman Pepper Hamilton Sanders                                             monica.molitor@troutman.com
     Nestle Waters North America Inc.             LLP                                          Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                            Page 2 of 4
                                                  Case 21-10527-JTD          Doc 536       Filed 05/28/21       Page 7 of 8

                                                                                 Exhibit B
                                                                           Served via Electronic Mail

                            Name                                  Attention                               Address 1                                Email
                                                   c/o Troutman Pepper Hamilton Sanders      Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
     Nestle Waters North America Inc.              LLP                                       Standridge Kress                    kay.kress@troutman.com
                                                                                                                                 caroline.djang@bbklaw.com
     Niagara Bottling LLC                          c/o Best Best & Krieger LLP             Attn: Caroline R. Djang, Esq.         laurie.verstegen@bbklaw.com
                                                                                                                                 emonzo@morrisjames.com
     Niagara Bottling LLC                          c/o Morris James LLP                    Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
                                                                                                                                 bronationalecf@weltman.com
     Nissan Motor Acceptance Corp                  c/o Weltman Weinberg & Reis Co. LPA     Attn: Scott Fink                      sfink@weltman.com
                                                                                                                                 joseph.mcmahon@usdoj.gov
     Office of the U.S. Trustee                    Attn: Joseph J. McMahon, Jr.                                                  ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                 carolina.velarde@bantaminc.com
     Official Committee of Unsecured Creditors     c/o Bantam Materials International      Attn: Vytas Gruodis                   vytas.gruodis@bantaminc.com
     Official Committee of Unsecured Creditors     c/o Banyan Plastics                     Attn: Sloan Sherman                   sloan@banyanplastics.com
                                                                                           Attn: Regina Stango Kelbon, Esq.,     jbibiloni@blankrome.com
                                                                                           Stanley B. Tarr, Esq., & Jose F.      kelbon@blankrome.com
     Official Committee of Unsecured Creditors     c/o Blank Rome LLP                      Bibiloni, Esq.                        tarr@blankrome.com;
                                                                                                                                 nevrard@exactstaff.com
                                                                                                                                 gordonsmith17@yahoo.com
     Official Committee of Unsecured Creditors     c/o Exact Staff Inc.                    Attn: Gordon Smith                    kgoodwin@exactstaff.com
                                                                                                                                 erin.brady@hoganlovells.com
                                                                                                                                 david.simonds@hoganlovells.com
                                                                                                                                 edward.mcneilly@hoganlovells.com
                                                                                           Attn: Erin N. Brady, David P.         cindy.mitchell@hoganlovells.com
     Official Committee of Unsecured Creditors     c/o Hogan Lovells US LLP                Simonds, & Edward McNeilly            tracy.southwell@hoganlovells.com
     Official Committee of Unsecured Creditors     c/o Hogan Lovells US LLP                Attn: Kevin J. Carey                  kevin.carey@hoganlovells.com;
     Official Committee of Unsecured Creditors     c/o Hogan Lovells US LLP                Attn: Pieter Van Tol                  pieter.vantol@hoganlovells.com
                                                                                                                                 mark@replenysh.com
     Official Committee of Unsecured Creditors     c/o Replenysh Inc.                      Attn: Mark Armen                      legal@replenysh.com
     Official Committee of Unsecured Creditors     c/o rPlanet Earth Los Angeles LLC       Attn: Robert Daviduk                  bob@rplanetearth.com
     Orion Energy Partners Investment Agent LLC    c/o Latham & Watkins LLP                Attn: Andrew C. Ambruoso, Esq.        andrew.ambruoso@lw.com
     Orion Energy Partners Investment Agent LLC    c/o Latham & Watkins LLP                Attn: James Ktsanes, Esq.             james.ktsanes@lw.com
                                                                                           Attn: Jeffrey E. Bjork, Esq. &        jeff.bjork@lw.com
     Orion Energy Partners Investment Agent LLC    c/o Latham & Watkins LLP                Nicholas J. Messana, Esq.             nicholas.messana@lw.com
                                                                                                                                 bankfilings@ycst.com
                                                                                                                                 rbrady@ycst.com
                                                                                           Attn: Robert S. Brady, Edwin J.       eharron@ycst.com
     Orion Energy Partners Investment Agent LLC    c/o Young Conaway Stargatt & Taylor LLP Harron, & Kara Hammond Coyle          kcoyle@ycst.com
                                                                                                                                 akramer@otterbourg.com
     Otterbourg P.C.                               Attn: Andrew M. Kramer & David E. Morse                                       dmorse@otterbourg.com
                                                                                                                                 jkleinman@fgllp.com
                                                                                                                                 jfrank@fgllp.com
                                                                                                                                 mmatlock@fgllp.com
                                                                                                                                 csmith@fgllp.com
     Pepsi-Cola Advertising and Marketing Inc.     c/o FrankGecker LLP                                                           csucic@fgllp.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                             Page 3 of 4
                                                    Case 21-10527-JTD            Doc 536     Filed 05/28/21        Page 8 of 8

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                          Name                                       Attention                              Address 1                                    Email
                                                                                                                                     kevin.mangan@wbd-us.com
                                                                                                                                     heidi.sasso@wbd-us.com
                                                                                                                                     chris.lewis@wbd-us.com
     Plastic Express                                 c/o Womble Bond Dickinson (US) LLP         Attn: Kevin J. Mangan, Esq.          rachel.metzger@wbd-us.com
                                                     c/o Smith Anderson Blount Dorsett Mitchell Attn: Gerald A. Jeutter, Jr., Esq. & jjeutter@smithlaw.com
     PolyQuest Inc. & PQ Recycling LLC               & Jernigan LLP                             Anna B. Osterhout, Esq.              aosterhout@smithlaw.com
                                                                                                                                     rpatel@co.riverside.ca.us
     Riverside County Treasurer-Tax Collector        Attn: Ronak N. Patel, Esq.                                                      mdominguez@co.riverside.ca.us
                                                                                                                                     bankruptcynoticeschr@sec.gov
     Securities & Exchange Commission                Attn: Marc Berger, Regional Director                                            nyrobankruptcy@sec.gov
     Securities & Exchange Commission                c/o Office of General Counsel-Bankruptcy Attn: Michael A. Berman                secbankruptcy-ogc-ado@sec.gov
                                                                                                                                     mmenkowitz@foxrothschild.com
                                                                                                                                     jmanfrey@foxrothschild.com
     Solid Waste Services Inc. dba J.P. Mascaro &                                               Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     Sons                                            c/o Fox Rothschild LLP                     Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
     Sorema Division of Previero N. srl.             c/o Freeborn & Peters LLP                  Attn: Jason J. Ben, Esq.             jben@freeborn.com
                                                                                                                                     marias@goldmclaw.com
                                                                                                                                     marias@ecf.courtdrive.com
     Sorema Division of Previero N. srl.             c/o Goldstein & McClintock LLLP            Attn: Maria Aprile Sawczuk, Esq.     katelynnet@goldmclaw.com
                                                                                                                                     fdavis@hsblawfirm.com
                                                                                                                                     hharrington@hsblawfirm.com
                                                                                                                                     mphillips@mmwr.com
                                                                                                                                     marc-phillips-8177@ecf.pacerpro.com
     Starlinger & Co. Gesellschaft M.B.H.            c/o Haynsworth Sinkler Boyd PA             Attn: Frank T. Davis III             smcguffin@hsblawfirm.com
                                                                                                                                     mmenkowitz@foxrothschild.com
                                                                                                                                     jmanfrey@foxrothschild.com
                                                                                                Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     TotalRecycle Inc.                               c/o Fox Rothschild LLP                     Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
     UMB Bank N.A., in its separate capacities as                                                                                    michael.messersmith@arnoldporter.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                       Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
     Trustee, and PA Bonds Trustee                   c/o Arnold & Porter Kaye Scholer LLP       Gryll, & Ginger Clements             ginger.clements@arnoldporter.com
                                                                                                                                     david.stratton@troutman.com
                                                                                                                                     evelyn.meltzer@troutman.com
                                                                                                                                     ken.listwak@troutman.com
     UMB Bank N.A., in its separate capacities as                                                                                    wlbank@troutman.com
     TX DIP Agent, PA DIP Agent, TX Bonds            c/o Troutman Pepper Hamilton Sanders       Attn: David B. Stratton, Evelyn J.   monica.molitor@troutman.com
     Trustee, and PA Bonds Trustee                   LLP                                        Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
     Waste Management Recycle America LLC            c/o Monzack Mersky & Browder PA            Attn: Rachel B. Mersky               rmersky@monlaw.com
                                                                                                                                     rbrady@ycst.com
                                                     Attn: Robert S. Brady, Edwin J. Harron, &                                       eharron@ycst.com
     Young Conaway Stargatt & Taylor LLP             Kara Hammond Coyle                                                              kcoyle@ycst.com



In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                Page 4 of 4
